Citation Nr: 0615905	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  96-18 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.

(The issue of entitlement to an effective date earlier than 
January 12, 1998, for the assignment of a 30 percent 
disability evaluation for service-connected mitral valve 
prolapse will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1986.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 determination by a Vocational 
Rehabilitation Counselor at the Washington, D.C. Regional 
Office (RO).

In April 2002, the veteran testified at a hearing held in 
Washington, DC, before the undersigned Veterans Law Judge.

When the matter was before the Board in July 2002, the Board 
denied the veteran's claim of entitlement to additional 
vocational rehabilitation benefits under Chapter 31, Title 38 
of the United States Code.  The veteran appealed the Board's 
July 2002 decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a June 2003 order, granted 
the parties' joint motion for remand, vacating the Board's 
July 2002 decision and remanding the case for compliance with 
the terms of the joint motion.

The Board remanded the case in August 2004 for further 
development as indicated in the Court's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.





REMAND

At the time the Board issued the Remand Decision in August 
2004, the veteran's vocational rehabilitation folder was 
included as part of the record in the case.  Currently that 
folder is not associated with the claims file.  The RO should 
obtain the veteran's vocational rehabilitation folder and 
associate it with the claims folder.  

In August 2004, the Board instructed the RO to issue the 
veteran the appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) in compliance with 38 U.S.C.A. 
5103(a) and 38 C.F.R. § 3.159(b).  The RO was further 
instructed to issue the veteran a supplemental statement of 
the case and thereafter, return the case to the Board.  There 
is no indication in the claims file that the RO has complied 
with Board's order.  The January 2006 brief of the veteran's 
attorney argues that the RO did not adjudicate the claim for 
entitlement to additional vocational rehabilitation benefits 
under Chapter 31 as ordered by the Board and requests that 
the matter be remanded for compliance with the prior remand 
pursuant to Stegall v. West.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.  

2. The RO should ascertain whether the 
veteran and his attorney have been 
furnished a letter notice that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  If so, a copy of that letter 
must be associated with the claims 
folder.  If not, the RO should furnish a 
letter that explains, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf. The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

3.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






